HALL, Acting Chief Judge.
We find merit only in Wray’s argument that the trial court improperly imposed court costs as a condition of probation without citing proper statutory authority. Brown v. State, 506 So.2d 1068 (Fla. 2d DCA 1987), review denied, 515 So.2d 229 (Fla.1987); Moore v. State, 525 So.2d 1031 (Fla. 2d DCA 1988). Accordingly, we remand with directions that the imposition of court costs be stricken without prejudice to the state to seek reimposition with citation of proper statutory authority.
Affirmed and remanded.
THREADGILL and PARKER, JJ., concur.